Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF SYMYX TECHNOLOGIES, INC. 1 TABLE OF CONTENTS Page ARTICLE 1CORPORATE OFFICES 4 Section 1.1 Registered Office 4 Section 1.2 Other Offices 4 ARTICLE 2MEETINGS OF STOCKHOLDERS 4 Section 2.1 Place of Meetings 4 Section 2.2 Annual Meeting 4 Section 2.3 Special Meeting 4 Section 2.4 Notice of Stockholders Meetings 4 Section 2.5 Advance Notice of Stockholder Nominees and Stockholder Business 5 Section 2.6 Manner of Giving Notice; Affidavit of Notice 5 Section 2.7 Quorum 5 Section 2.8 Adjourned Meeting; Notice 5 Section 2.9 Conduct of Business 6 Section 2.10 Voting 6 Section 2.11 Waiver of Notice 6 Section 2.12 Stockholder Action By Written Consent Without A Meeting 6 Section 2.13 Record Date for Stockholder Notice; Voting; Giving Consents 6 Section 2.14 Proxies 7 Section 2.15 List of Stockholders Entitled to Vote 7 ARTICLE 3DIRECTORS 7 Section 3.1 Powers 7 Section 3.2 Number of Directors 7 Section 3.3 Election, Qualification and Term of Office of Directors 8 Section 3.4 Resignation and Vacancies 8 Section 3.5 Place of Meetings; Meetings by Telephone 8 Section 3.6 Regular Meetings 9 Section 3.7 Special Meetings; Notice 9 Section 3.8 Quorum 9 Section 3.9 Waiver of Notice 9 Section 3.10 Board Action By Written Consent Without A Meeting 9 Section 3.11 Fees and Compensation of Directors 9 Section 3.12 Approval of Loans to Officers 10 Section 3.13 Removal of Directors 10 ARTICLE 4COMMITTEES 10 Section 4.1 Committees of Directors 10 Section 4.2 Committee Minutes 10 Section 4.3 Meetings and Action of Committees 11 ARTICLE 5OFFICERS 11 Section 5.1 Officers 11 2 Section 5.2 Appointment of Officers 11 Section 5.3 Subordinate Officers 11 Section 5.4 Removal and Resignation of Officers; Filling Vacancies 11 Section 5.5 Chairman of the Board 11 Section 5.6 Chief Executive Officer 12 Section 5.7 President 12 Section 5.8 Vice Presidents 12 Section 5.9 Secretary 12 Section 5.10 Chief Financial Officer 12 Section 5.11 Assistant Secretary 12 Section 5.12 Assistant Treasurer 13 Section 5.13 Representation of Shares of Other Corporations 13 Section 5.14 Authority and Duties of Officers 13 ARTICLE 6INDEMNITY 13 Section 6.1 Third Party Actions 13 Section 6.2 Actions by or in the Right of the Corporation 13 Section 6.3 Successful Defense 14 Section 6.4 Determination of Conduct 14 Section 6.5 Payment of Expenses In Advance 14 Section 6.6 Indemnity Not Exclusive 14 Section 6.7 Insurance Indemnification 14 Section 6.8 The Corporation 14 Section 6.9 Employee Benefit Plans 15 Section 6.10 Continuation of Indemnification and Advancement of Expenses 15 ARTICLE 7RECORDS AND REPORTS 15 Section 7.1 Maintenance and Inspection of Records 15 Section 7.2 Inspection By Directors 15 Section 7.3 Annual Statement to Stockholders 15 ARTICLE 8GENERAL MATTERS 16 Section 8.1 Checks 16 Section 8.2 Execution of Corporate Contracts and Instruments 16 Section 8.3 Stock Certificates; Partly Paid Shares 16 Section 8.4 Special Designation on Certificates 16 Section 8.5 Lost Certificates 16 Section 8.6 Construction; Definitions 17 Section 8.7 Dividends 17 Section 8.8 Fiscal Year 17 Section 8.9 Seal 17 Section 8.10 Transfer of Stock 17 Section 8.11 Stock Transfer Agreements 17 Section 8.12 Registered Stockholders 17 ARTICLE 9AMENDMENTS 17 3 AMENDED AND RESTATED BYLAWS
